Case 4:20-cv-11272-IT Document 57-10 Filed 11/04/20 Page 1 of 4




                 Exhibit I
       Case 4:20-cv-11272-IT Document 57-10 Filed 11/04/20 Page 2 of 4




Bring Greg Kelly Home From Japan




My father, Greg Kelly, has been trapped in Japan for the past 15 months, a victim
of Japan’s draconian justice system. There is a significant amount of evidence
proving my father’s innocence, and furthermore, this issue should have been
treated as a civil matter rather than a criminal case. With no end in sight and a
prosecutorial system that assumes guilt, we implore the US government to push
for a resolution that allows my father to return home immediately.

My father spent 30+ years at Nissan working his way up from a corporate
attorney to eventually becoming the first American member of Nissan’s Board in
2012. Along the way, he worked unbelievably long hours for the benefit of
Nissan, often sacrificing time with friends and family.

Nissan rewarded my father’s dedication by luring him to Japan in November 2018
under false pretenses for a business meeting, where he was arrested immediately
upon arrival. The charges were part of a conspiracy between Nissan and Japanese
prosecutors. Even worse, the senior executive who summoned my father to be
arrested knew that my father was scheduled for critically urgent neck fusion
surgery just two weeks later.
       Case 4:20-cv-11272-IT Document 57-10 Filed 11/04/20 Page 3 of 4




My father spent the next 35 days in solitary confinement, sleeping on the floor
with no heat in the dead of winter. The conditions of his incarceration and the
delay in his surgery caused his neck condition to worsen. He still suffers from
shooting pains and numbness in his extremities as a result. My father was also
interrogated several hours per day without legal representation present and was
prevented from contacting his family.

Ultimately my father was indicted on false allegations that he underreported the
earnings of former Nissan chairman, Carlos Ghosn. My father’s arrest and
detainment were based on financial reporting that had no financial impact on
Nissan. In reality, his charges were part of a power grab by Nissan executives to
prevent Mr. Ghosn from merging Renault and Nissan.

The allegations against my father of underreporting Mr. Ghosn’s compensation
are not true and are related entirely to lawful actions that my father and others
considered taking to retain the valuable services of Mr. Ghosn who was viewed as
a retention risk by senior Japanese executives and directors at Nissan. No
agreement was ever executed with Mr. Ghosn and nothing was paid to
him. Japanese executives involved in the efforts to retain Mr. Ghosn were never
arrested.

This matter should have been resolved within Nissan and should not have ended
up in the criminal system. Nobody from Nissan ever asked my father for an
explanation about the actions that were being considered to retain Mr.
Ghosn. Many Japanese scholars and lawyers agree that this is not a criminal
matter. According to published accounts, Japanese Prime Minister Shinzo Abe at
a private dinner earlier this year admitted that this matter should have been dealt
with internally at Nissan. The Prime Minister is correct.

I do not believe that my father can get a fair trial in Japan in large part because
the chief witness in his case, Mr. Ghosn, has fled Japan and won’t be available to
testify. Mr. Ghosn escaped Japan’s so-called “hostage justice” system and is living
in Lebanon. More than 1,000 Japanese academics and lawyers signed a letter
drafted by Human Rights Watch criticizing Japan’s system with a conviction rate
of 99.4 percent. We do not want my father to miss out on years of time with his
friends and family, especially his two grandsons, because nobody is willing to hold
Japan accountable for its archaic justice system.
           Case 4:20-cv-11272-IT Document 57-10 Filed 11/04/20 Page 4 of 4




We request the U.S. government to work with Prime Minister Abe’s
administration to obtain Greg Kelly’s release and allow him to return to his
family in the U.S.

Please help bring my father home!

Kevin Kelly
4822-0175-4057, v. 1
